Citation Nr: 1703326	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO. 99-01 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to an increased disability rating for schizophrenia, undifferentiated type, with depressive disorder, in excess of 70 percent from November 20, 2009, to September 16, 2015. 

2. Entitlement to specially adapted housing. 


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter



ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to December 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In May 2013, the Veteran and his daughter testified at a Board videoconference hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. 

In July 2012 and February 2015, the Board remanded the appeal to the RO for additional development. The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998). 

The issues of entitlement to service connection for entitlement to a special home adaptation grant and entitlement to a total disability rating based on individual unemployability (TDIU) were remanded in February 2015 with the claims currently on appeal. Following development conducted pursuant to the February 2015 Remand, the Agency of Original Jurisdiction (AOJ) granted entitlement to a special housing adaptation grant and to a TDIU in August 2015 and September 2016 rating decisions respectively. As these issues have been fully granted, they are no longer before the Board. Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In addition, in a July 2016 rating decision, the disability rating for the Veteran's schizophrenia was increased to 100 percent disabling, effective September 16, 2015. As the 100 percent disability rating is the maximal rating allowed, the Board has recharacterized this issue, as listed on the title page, as including only that portion of the rating period when the Veteran is in receipt of a disability rating less than 100 percent.

In August 2016, the Veteran requested a second "video hearing as soon as possible so that he can offer further evidence in the form of his testimony." A claimant has the right to one hearing on appeal. 38 C.F.R. § 20.700(a). The Veteran has been provided a Board hearing at which he and his attorney provided testimony and argument in support of the issues on appeal. The law does not require that the Veteran be afforded a second hearing merely because he requests one. Neither the Veteran nor his attorney has provided reason or good cause as to why a second hearing should be provided. Accordingly, the request for a second hearing is denied. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. For the entire rating period on appeal, November 20, 2009, to September 16, 2015, the Veteran's schizophrenia has been manifested by symptomatology more nearly approximating total occupational and social impairment, due to symptoms of persistent auditory and visual hallucinations, inappropriate behavior, disorientation to time or place, memory loss for names of close relatives, difficulty in adapting to stressful circumstances, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 

2. The Veteran's service-connected disabilities have not resulted in permanent and total disability that is due to the loss or loss of use of both lower extremities; or blindness in both eyes (having only light perception) plus the anatomical loss or loss of use of one lower extremity; or, the loss or loss of use of one lower extremity together with residuals of organic disease or injury or the loss or loss of use of one upper extremity, which so affect the functions of balance or propulsion; or, the loss or loss of use of both upper extremities; or, full thickness of subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in favor of the Veteran, for the entire rating period on appeal, from November 20, 2009, to September 16, 2015, the criteria for a 100 percent disability rating for schizophrenia have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9204 (effective until August 4, 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9201 (2016).

2. The criteria for specially adapted housing have not been met. 38 U.S.C.A. 
§§ 2101, 5103 (West 2014); 38 C.F.R. § 3.809 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Regarding claims for increased disability ratings, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim; namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). The RO issued a notice letter to the Veteran in December 2009 that met the VCAA notice requirements.

Regarding the claim for specially adapted housing, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The RO issued a notice letter to the Veteran in November 2010 that met the VCAA notice requirements.

VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that have been associated with the claims file include post-service VA treatment records, VA examination reports, and statements from the Veteran, including his testimony at the May 2013 Board hearing. The Veteran has not identified any outstanding records that need to be obtained prior to adjudication of the appeal.

The Veteran was afforded VA examinations in December 2009 and September 2015. When VA undertakes to provide an examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The VA examinations are informed and adequate. The VA examiners reviewed the Veteran's psychiatric history and current symptomatology, made clinical observations, and rendered opinions regarding the severity of the disability. In addition, the VA examiners addressed all the relevant rating criteria for rating psychiatric disabilities, including the functional impact of the Veteran's disability upon his occupational and social functioning. 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.


Increased Disability Rating for Schizophrenia

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. The Board has a duty to acknowledge and consider all regulations that are potentially applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor. 38 C.F.R. § 4.3. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007). The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.

Psychiatric disabilities, such as schizophrenia, are evaluated under the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130, Diagnostic Code 9201. Under the General Rating Formula for Mental Disorders, a 100 percent disability rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name. Id. 

A 70 percent disability rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships. Id.

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships. Id.

A Global Assessment of Functioning (GAF) score is a quantifiable assessment of overall functioning used by mental health clinicians that reflects an individual's "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (both citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32 (1994)). 

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5). See 79 Fed. Reg. 149, 45094. The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the agency of original jurisdiction on or after August 4, 2014. Id. VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014. See 80 Fed. Reg. 53, 14308 (March 19, 2015). Prior to initial certification by the RO, the increased rating issue was merged with an appeal already pending before the Board. The Board first remanded the current issue in July 2012, prior to the effective date of the amended regulations. Accordingly, the claim remains governed by DSM-IV. 

As relevant, under the pre-amended regulations schizophrenia, undifferentiated type, was listed under Diagnostic Code 9204. Under the amended regulations, the old Diagnostic Codes 9201-9205 were collapsed into the new Diagnostic Code 9201, which contemplated all primary types of schizophrenia including undifferentiated schizophrenia. Accordingly, during the appeal period, the Diagnostic Code associated with the Veteran's disability was changed from 9204 to 9201. However, the amended regulations made no change to the symptomatology assigned to each of the disability ratings provided for in the General Rating Formula for Mental Disorders, which is applicable to all mental health diagnostic codes. 

The use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice." See DSM-5, p. 16 (2013). In this case, however, DSM-IV was in use during a significant portion of the applicable appeal period when relevant medical entries of record were made. Therefore, the GAF scores assigned remain relevant for consideration in this appeal. 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. See DSM-IV, p. 46 (1994). 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Id. at p. 47. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Id. 

Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). Id. 

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule. Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment. See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive. Id. When determining the appropriate rating to be assigned for a service-connected mental health condition, the focus is on how the frequency, severity, and duration of the symptoms affect a veteran's occupational and social impairment, rather than on an absence of particular symptoms listed in the schedular criteria. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117 (Fed. Cir. 2013). 

VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so. Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996). The reasonable doubt doctrine dictates that all symptoms be attributed to a veteran's service-connected disability. See Mittleider, 11 Vet. App. at 181. 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); see Timberlake v. Gober, 14 Vet. App. 122 (2000). Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran initiated the instant claim for an increased disability rating on November 20, 2009. As the relevant temporal focus on an increased rating claim includes up to one year prior to the date of claim, the relevant appeal period generally would begin on November 20, 2008. See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505. However, the Veteran previously filed a claim for an increased disability rating in June 2009 that was denied in September 2009. The Veteran did not file a Notice of Disagreement (NOD) with respect to the September 2009, decision, but instead filed a new claim for increased disability rating in November 2009. 

An NOD is a written communication from a claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the AOJ and a desire to contest the result. A liberal standard is applied in determining whether a communication constitutes an NOD. While special wording is not required, the communication in question must at least refer to the rating decision in question and must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review. Thus, an NOD relates to a specific adjudicative determination on a specific date. 38 C.F.R. 
§ 20.201; see also Gallegos v. Principi, 283 F.3d 1309, 1313-15 (Fed. Cir. 2002) (upholding the validity of the regulatory requirement that a NOD include "terms that can be reasonably construed ... as a desire for appellate review"); Stokes v. Derwinski, 1 Vet. App. 201, 203 (1991).

In Gallegos, the United States Court of Appeals for the Federal Circuit explained that a valid NOD must (1) express disagreement with a specific determination of the AOJ; (2) be filed in writing; (3) be filed with the AOJ; (4) be filed within one year after the date of mailing of notice of the AOJ's decision, and; (5) be filed by the claimant or the claimant's representative. See Gallegos, 283 F.3d at 1309. The actual wording of the communication and the context in which it was written determines whether a written communication constitutes a valid NOD. Jarvis v. West, 12 Vet. App. 559, 561 (1999).

The November 20, 2009 communication that has been construed as the current claim for an increased rating was a telephone conversation from the Veteran that was memorialized in a Report of General Information (VA Form 21-0820). The RO personnel who spoke with the Veteran indicated that the "Veteran [was] requesting to file an increase for depression." This communication did not express disagreement with a specific AOJ determination and was not in writing; therefore, this communication does not satisfy the requirement for a valid NOD. See Gallegos, 283 F.3d at 1309. Instead, this communication was properly construed as a new claim for an increased disability claim.

Upon VA examination in July 2009, the Veteran reported mood swings, irritability, auditory hallucinations, sleep impairment, and a desire to be socially isolative; he denied suicidal ideation or delusions. The Veteran reported a good relationship with his wife and a "pretty good" relationship with his 14 children, but reported no close friends outside his family. Upon examination, the VA examiner noted: a clean, casually dressed appearance; unremarkable speech pattern and content; cooperative and friendly attitude; normal affect; good mood; intact attention, but inability to spell a word forward and backward; mildly impaired recent memory; orientation in all spheres; unremarkable thought process and content; and intact insight and judgment. The VA examiner noted good impulse control and the ability to maintain minimal personal hygiene, and denied the presence of inappropriate behavior, obsessive or ritualistic behavior, panic attacks, homicidal or suicidal thoughts, and difficulty performing activities of daily living. Regarding overall functioning, the VA examiner opined that the Veteran's symptomatology resulted in reduced reliability and productivity due to symptoms of being easily irritated by others, depressed mood, a tendency to isolate himself, and some auditory hallucinations. The VA examiner assigned a GAF score of 50. 

Upon VA examination in December 2009, the Veteran reported increased irritability, increased difficulty coping with stress, and increased social isolation. The Veteran reported spending the majority of his time in his bedroom and stopped participating in leisure activities that he reported during the July 2009 VA examination. He also reported being involved in three physical altercations in the preceding month that were resolved by the police. Upon examination, the VA examiner noted a clean, casually dressed appearance; spontaneous speech pattern; cooperative but irritable attitude; normal affect; good but agitated mood; mildly impaired recent and immediate memory; unremarkable thought process and content; episodes inappropriate behavior (physical altercations); and poor impulse control with periods of violence. The VA examiner noted the Veteran's ability to maintain minimal personal hygiene, and denied the presence of obsessive or ritualistic behavior, panic attacks, homicidal or suicidal thoughts, and difficulty performing activities of daily living. In conclusion, the VA examiner noted a significant increase in irritability in the last month with increased depression and distressing, self-deprecating auditory hallucinations. Regarding overall function, the VA examiner opined that the Veteran's symptomatology resulted in deficiencies in most areas, but not total occupational and social impairment. The VA examiner assigned a GAF score of 42. 

Upon VA examination for a traumatic brain injury in March 2010, the Veteran reported currently receiving treatment for schizophrenia and depression. The Veteran denied complaints of impairment of memory, attention, concentration, or executive functions. The VA neurologist examiner documented normal judgment, routinely appropriate social interaction, and orientation in all spheres. 

During the May 2013 Board hearing, the Veteran and his daughter testified regarding the severity of his psychiatric symptoms. The Veteran testified that his symptoms had improved with proper medication use, but the Veteran's daughter testified that the Veteran experienced drastic mood swings that resulted in varying degrees of mood, irritability, and socialization ("It's like a Dr. Jekyll and Mr. Hyde.") See Hearing Transcript p.12. The Veteran's daughter testified that the Veteran experiences memory loss, such as forgetting where he is in his own home and forgetting family members' names. The Veteran's daughter denied that the Veteran demonstrated periods of violence and denied noticing any difficulty with bathing or shaving. 

VA treatment records dated between October 2009 and May 2015 reflect the Veteran's variable reports of symptoms, with some records reflecting stable symptoms while other records reflecting increased severity of depression, worry, frustration, and sleep disturbances. Consistent across these records are the VA clinicians' descriptions of the Veteran's presentation. Specifically, the VA clinicians consistently noted that the Veteran was alert and oriented in all spheres, and presented with a calm and euthymic mood, an "ok" to fair range of affect, organized thought process, a future-oriented thought content, good insight, and good judgment. The VA clinicians indicated that the Veteran reported auditory hallucinations, but denied the presence of psychosis and suicidal or homicidal ideations.

A March 2015 VA home-based primary care treatment record reflects that the Veteran's family reported "multiple psychotic episodes" described as not willing to leave the house, staying secluded in his bedroom, refusing to return to a skilled nursing facility, persistent complaining, and erratic behavior. The VA clinician noted that symptoms had progressively worsened in the preceding three months and the Veteran presented as "extremely anxious." A follow-up treatment record (completed four days later) reflects that the Veteran reported "feeling fine now" and that he had depressed mood and irritability for about a day-and-a-half without suicidal or homicidal ideation. The Veteran reported that the severity of these symptoms had not occurred in the past on different medications and was concerned that his current medications were not effective. 

Upon VA examination in September 2015, the Veteran reported living a generally solitary life where he attempts to distance himself as much as possible from anyone. The Veteran also reported frequent mood lability that occurs suddenly and out of proportion to the trigger. The Veteran reported maintaining personal hygiene. The VA examiner noted that the Veteran reported compliance with his medication treatment regimen, which the Veteran reported as beneficial. The VA examiner also noted VA treatment records that reflect a relatively stable symptom presentation with intermittent periods of increased depression and auditory hallucinations. The VA examiner endorsed symptoms of depressed mood; anxiety; suspiciousness; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances; persistent auditory and visual hallucinations; recurrent periods of sadness and irritability; anhedonia; loss of appetite; impaired sleep; and feelings of worthlessness. 

The VA examiner noted that the Veteran presented with a neatly groomed and appropriately dressed appearance; an affect of normal range and intensity; an irritable mood; and a speech pattern of normal rate, tone, and rhythm. The VA examiner noted passive suicidal ideation, but denied plan or intent. Following examination, the VA examiner indicated that the Veteran experiences total occupational and social impairment. The VA examiner further indicated that "the reported improvement in some [of the Veteran's] symptoms is likely attributable to his medication regimen, minimal responsibilities, and low-stress environment. ... [I]t is likely that his symptoms would exacerbate or increase in severity if he were employed or involved in increased social interactions." For example, the VA examiner added that the Veteran maintains minimal social contact as a method to control his anger. The VA examiner assigned a GAF score of 40. 

After a review of all the lay and medical evidence, the Board finds that the evidence supports a finding of entitlement to a 100 percent disability rating for the Veteran's schizophrenia from November 20, 2009, forward. The Veteran's symptomatology and impairment have been shown as relatively consistent throughout the entire rating period on appeal. Therefore, the Board finds the evidence of record accurately depicts the Veteran's current disability level, and that staged ratings are not warranted in this case.

The evidence demonstrates a clear increase is symptomatology between the July 2009 and December 2009 VA examinations. During the December 2009 VA examination, the Veteran reported increased irritability, increased difficulty coping with stress, increased social isolation, decreased interested in pleasurable activities, and periods of unprovoked violence. The VA examiner noted increased agitation, poor impulse control, increased depression, and worse memory. The VA examiner also reported a significant decrease in the Veteran's GAF score, from 50 to 42. 

While the evidence between July and December 2009 demonstrates a significant increase in symptoms, the evidence between December 2009 and September 2015, when viewed as a whole, reflect a consistent pattern of symptoms and impairment. The evidence demonstrates recurrent episodes of drastic mood swings described as out of proportion to the inciting trigger. The evidence also demonstrates persistent auditory and visual hallucinations as well as recurrent periods of depression and irritability that effectively limit the Veteran's ability to interact meaningfully with others. These symptoms are reflected in both the December 2009 and September 2015 VA examination reports and in the Veteran's daughter's testimony during the May 2013 Board hearing. While VA mental health treatment records reflect a relatively stable symptomatology that is managed with effective and consistent medication usage, the Veteran's recurrent mood swings were documented by the March 2015 home health clinician, who characterized "multiple psychotic episodes" during one visit, but four days later, documented more stable symptoms. The September 2015 VA examiner explained that the Veteran's lack of social interaction by secluding himself in his bedroom is how he controls his irritability and anger. 

The Rating Schedule specifically lists the following symptoms as examples of total occupational and social impairment: gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. As indicated above, these are symptoms are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan, 16 Vet. App. at 442-43. The focus is on how the frequency, severity, and duration of the symptoms affect a veteran's occupational and social impairment, rather than on an absence of particular symptoms listed in the schedular criteria. Vazquez-Claudio, 713 F.3d at 116-117. 

In this regard, throughout the entire rating period on appeal, the Veteran has not demonstrated gross impairment in thought process or communication, persistent danger of hurting himself or others, or an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene. In contrast, the Veteran has consistently reported persistent auditory hallucinations and occasionally reported visual hallucinations. The Veteran has, at times, demonstrated inappropriate behavior in the form of unprovoked violence, notably in late 2009. While more recent evidence does not reflect continued episodes of unprovoked violence, as discussed above, the Veteran purposefully avoids social interaction to control his irritability and anger. Finally, while the medical evidence only reflects, at worse, mild impairment in memory and cognition, the Veteran's daughter provided competent and credible testimony during the May 2013 Board hearing that the Veteran will, at times, be disoriented with respect to place and forget the names of his family members. 

The Board has considered the GAF scores assigned during the relevant appeal period. However, a GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned. Moreover, individual GAF scores are not dispositive as to the proper disability level, and must be considered with all the evidence of record. See Cline v. Shinseki, 26 Vet. App. 18, 28 (2012) (stating that GAF scores, although potentially probative of the level of impairment caused by a mental disorder, "are not dispositive of the proper level of disability."); see also Massey v. Brown, 7 Vet. App. 204, 207 (1994). The December 2009 VA examiner provided a GAF score of 42 and the September 2015 VA examiner provided a GAF score of 40. GAF scores between 31 and 40 represent major impairment and between 41 and 50 reflect serious impairment. Therefore, the GAF scores assigned to the Veteran's psychological profile during the appeal period are consistent with a 100 percent disability rating. 

As discussed above, the Board finds the Veteran's symptomatology and impairment associated with his schizophrenia to be relatively consistent throughout the entire rating period on appeal. The symptomatology and impairments described in statements and testimony provided by the Veteran and his daughter are consistent with the medical findings provided by the VA examiners. While the December 2009 VA examiner opined that the severity of these symptoms and impairment resulted in occupational and social impairment in most areas, the September 2015 VA examiner opined that they result in total occupational and social impairment. Therefore, in consideration of the frequency, severity, and duration of the Veteran's symptoms and resolving all reasonable doubt in favor of the Veteran, the Board finds that the symptomatology and impairments associated with the Veteran's schizophrenia more closely approximate total occupational and social impairment. 

For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence supports a disability rating of 100 percent for the Veteran's schizophrenia from November 20, 2009, forward. As the Veteran's claim have been granted in full, the question of referral for an extraschedular rating is moot.

Entitlement to Specially Adapted Housing

Specially adapted housing is available to a veteran who has a permanent and total service-connected disability due to: the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or, full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. 
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).

The Veteran initiated a claim for specially adapted housing in August 2010. During the course of this appeal, the regulations applicable to claims for specially adapted housing were amended in October 2010. See 75 Fed. Reg. 57859-62 (Sept. 23, 2010). The general effective date of the changes was October 25, 2010. Notably, the amended regulations added alternative criteria for entitlement to specially adapted housing: anatomical loss or loss of use of both upper extremities, and full thickness or subdermal burns. While these revisions to the criteria are not applicable to the Veteran's appeal, the Board has considered entitlement under the expanded eligibility requirements as this is more favorable to the Veteran. 

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible. 38 C.F.R. § 3.809(c).

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance. The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.

A veteran not entitled to eligibility in acquiring specially adapted housing under the provisions of 38 C.F.R. § 3.809, with a service-connected disability rated as permanent and total that is due to blindness in both eyes, that includes the anatomical loss or loss of use of both hands, or is due to a severe burn injury, will be eligible for a special home adaptation grant. 38 C.F.R. § 3.809A. 

In an August 2015 rating decision, the Veteran was granted entitlement to a special home adaptation grant. Entitlement was granted based on the Veteran's service-connected glaucoma with bilateral incipient cataracts, which results in blindness in both eyes with a visual acuity of 5/200 or less. An August 2001 VA examination report documented right eye vision had decreased to no light perception and left eye vision at light perception only. These findings were confirmed by VA examinations in July 2010 and January 2013. Entitlement to specially adapted housing is considered a greater benefit than entitlement to a special home adaptation grant; therefore, as the Veteran initially sought entitlement to both benefits, the appeal remains. However, entitlement to specially adapted housing has not been shown. 

In his August 2010 Application in Acquiring Specially Adapted Housing or Special Home Adaptation Grant (VA Form 25-4555), the Veteran indicated that in addition to his blindness, he has other medical illness including "high blood pressure, depression, and so much more." 

In January 2012, the Veteran's treating health care provider indicated that the Veteran's diagnoses included legal blindness, schizophrenia, chronic renal insufficiency, and osteoarthritis. The health care provider indicated that the Veteran ambulated with a cane due to his blindness to prevent tripping or bumping into objects and falling. The Veteran is able to stand unsupported, albeit with a stooped posture. 

Upon VA aid and attendance examination in January 2013, the VA examiner indicated that the Veteran uses a special cane/walking stick to aid in ambulation, and that he demonstrates a slow, hesitant gait due to his blindness. The VA examiner noted, however, that the Veteran is able to ambulate up to one-half mile without the assistance of another person and that the function of the upper and lower extremities is normal. 

A May 2014 VA treatment record reflects that the Veteran reported he usually exercises for 30 minutes on a stationary bicycle. See also June 2012 VA Treatment Record ("exercises on bike daily").

During the September 2015 VA psychiatric examination, the Veteran reported engaging in mild exercise five times per week for approximately 15 to 30 minutes. The Veteran reported that his exercise routine included sit-ups and push-ups. 

Based on the above, the Board finds that the preponderance of the evidence is against a finding of entitlement to specially adapted housing. The Veteran is service-connected for the glaucoma with bilateral incipient cataracts, schizophrenia, and tinea pedis. While there is no question that the Veteran's service-connected glaucoma results in blindness sufficient enough to meet the requirements for specially adapted housing, he is not service-connected for a disability that results in anatomical loss or loss of use of his lower extremities. As relevant, entitlement to specially adapted housing can be established if service-connected disabilities result in blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity. See 38 C.F.R. § 3.809(2) (emphasis added). While the Veteran's service-connected blindness necessitates the use of a cane for safe ambulation, his service-connected disabilities do not result in loss of use of one or both of his lower extremities. In addition, there is no evidence that the Veteran's service-connected disabilities result in loss of use of both upper extremities or full-thickness or subdermal burns with contractures such that the Veteran could satisfy the alternative criteria for specially adapted housing. 

As the evidence does not establish that the Veteran's service-connected disabilities have resulted in the requisite level of impairment to warrant entitlement to specially adapted housing, there can be no valid claim for entitlement to such benefit. The evidence demonstrates that the essential criteria for eligibility have not been met. Specifically, the Veteran's service-connected disabilities do not result in loss of use of one or both lower extremities, both upper extremities, or full-thickness or subdermal burns. Therefore, the claim must be denied. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 55 (1990).


ORDER

Entitlement to a 100 percent disability rating for schizophrenia, undifferentiated type, from November 20, 2009, to September 16, 2015, is granted.

Entitlement to specially adapted housing is denied. 



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


